Citation Nr: 0430462	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  95-30 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for bipolar disorder, 
currently rated as 50 percent disabling.

2.  Entitlement to an increased rating for residuals, 
fracture, right fifth metatarsal, currently rated as 20 
percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran retired from active duty in September 1989 with 
more than 20 years of active service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issue of entitlement to an initial compensable rating for 
lumbar sprain, degenerative spondylosis, by aggravation was 
the subject of a statement of the case in June 2004. As the 
record does not show a timely appeal, this issue is not 
before the Board at this time.



FINDINGS OF FACT

1.  In correspondence received at the Board in October 2004, 
the veteran indicated that he desired to withdraw his appeal 
on the issues of entitlement to an increased rating for a 
bipolar disorder and entitlement to an increased rating for 
residuals, fracture, right fifth metatarsal.

2.    The veteran's service-connected disabilities render him 
incapable of engaging in substantially gainful employment.


CONCLUSIONS OF LAW

1.  The veteran has withdrawn his substantive appeal 
concerning the claim of entitlement to an increased rating 
for bipolar disorder, currently rated as 50 percent 
disabling.  38 C.F.R. § 20.204 (2004).

2.  The veteran has withdrawn his substantive appeal 
concerning the claim of entitlement to an increased rating 
for residuals, fracture, right fifth metatarsal, currently 
rated as 20 percent disabling.  38 C.F.R. § 20.204 (2004).

3.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.340, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions and correspondence provided to the veteran in this 
case have notified him of all regulations pertinent to his 
claims, informed him of the reasons for which it had denied 
his claims, and provided him additional opportunities to 
present evidence and argument in support of his claims.  
Further, the Board notes that the claims file contains 
relevant service and post-service medical records, including 
VA examinations that have assessed the severity of the 
veteran's service-connected disabilities.

In July 2003 (among other places) the veteran was notified of 
the evidence he could submit and the evidence that VA would 
obtain.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran has not referenced any unobtained evidence that 
might aid his claims or that might be pertinent to the bases 
of the denial of his claims.  The Board finds that VA has 
done everything reasonably possible to assist the veteran and 
that no further action is necessary.  See 38 U.S.C.A. 
§§ 5103, 5103A.

While the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), to decide the appeal 
would not be prejudicial error to the claimant.


I.  Bipolar disorder and right fifth metatarsal

A substantive appeal may be withdrawn before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  In 
correspondence received at the Board in October 2004, the 
veteran indicated that he desired to withdraw his appeal on 
the issues of entitlement to an increased rating for a 
bipolar disorder and entitlement to an increased rating for 
residuals, fracture, right fifth metatarsal.  As such, there 
remain no allegations of errors of fact or law for appellate 
consideration as to these issues.  Accordingly, the Board 
does not have jurisdiction to review these two issues and 
they are dismissed.

II.  TDIU

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

The veteran's service-connected disability includes bipolar 
disorder, currently rated as 50 percent disabling, status 
post amputation, distal phalanx, right thumb, evaluated as 20 
percent disabling; residuals, fracture, right fifth 
metatarsal, evaluated as 20 percent disabling; tinea 
versicolor, evaluated as 10 percent disabling; chronic 
epididymitis, evaluated as 10 percent disabling; lumbar 
strain, degenerative spondylosis, by aggravation, evaluated 
as noncompensable.  The veteran's combined service-connected 
disability rating is 70 percent, thus the percentage 
requirements for consideration of a TDIU rating are 
satisfied.  

To assign a total rating, however, there also must be a 
finding that the veteran is unable to secure or follow a 
substantially gainful occupation due to service-connected 
disability.  Marginal employment is not considered 
substantially gainful employment. 38 C.F.R. § 4.16(a). The 
veteran's employment history, vocational attainment, and 
education are factors that the Board must consider in a claim 
for TDIU.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).

The Board notes that in a letter received at the Board in 
September 2004, the veteran's VA psychiatrist essentially 
indicated that due to his bipolar disorder, the veteran 
"will not be able to handle any gainful employment."  The 
Board notes that there is no contrary opinion of record, and 
the evidence reflects that the veteran is, at best, capable 
of obtaining or maintaining only marginal employment due to 
his service-connected disabilities. In reaching its decision, 
the Board recognizes that service connection for a bipolar 
disorder was based on aggravation attributable to the service 
connection right thumb condition, and that the current 50 
percent evaluation represents only that increased degree of 
disability due to the aggravation. Nevertheless, it is not 
unreasonable to conclude that the portion of the veteran's 
psychiatric disability that is service-connected, in 
combination with the other service-connected disabilities, 
does effectively preclude him from obtaining and retaining 
gainful employment. Accordingly, with resolution of the 
benefit of the doubt in the veteran's favor, a total rating 
based on individual unemployability is warranted, effective 
the date of the grant of service connection, August 30, 2000. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 4.16.


ORDER

Entitlement to an increased rating for bipolar disorder is 
dismissed.

Entitlement to an increased rating for residuals, fracture, 
right fifth metatarsal, is dismissed.

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities is granted, subject to the law and regulations 
governing the payment of monetary benefits.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



